Opinion issued April 8, 2014




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                               ————————————
                                NO. 01-13-00382-CR
                              ———————————
                       RONALD LEE LAYMAN, Appellant
                                          V.
                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 239th District Court
                             Brazoria County, Texas
                           Trial Court Case No. 68809


                            MEMORANDUM OPINION

        Appellant, Ronald Lee Layman, pleaded guilty to the felony offense of

driving while intoxicated—third or more.1 The trial court found Layman guilty

and, in accordance with the terms of his plea bargain agreement with the State,


1
    See TEX. PENAL CODE ANN. § 49.09(b)(2) (West 2011).
sentenced him to four years of community supervision and assessed a $500 fine.

Acting pro se, Layman filed a notice of appeal. The State has filed a motion to

dismiss this appeal for want of jurisdiction. We grant the State’s motion and

dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. See TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant did not

appeal any pre-trial matters, and the trial court did not give permission for

appellant to appeal. The record supports the trial court’s certification. See Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no

right of appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of

the basis for the appeal.”).


                                          2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3